Dismissed and Memorandum Opinion filed December 14, 2006







Dismissed
and Memorandum Opinion filed December 14, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00670-CV
____________
 
RUSSELL RAY BLAIR, Appellant
 
V.
 
FIESTA MART, INC. d/b/a FIESTA MART, Appellee
 

 
On Appeal from the 127th District Court
Harris County, Texas
Trial Court Cause No. 04-28555
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed June 29, 2006.  The clerk=s record was filed on September 25,
2006.  No reporter=s record has been filed in this case.  Scotty Baldwin, the
official court reporter for the 127th District Court, informed this Court that
appellant had not made arrangements for payment for the reporter=s record.  On October 5, 2006, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter=s record unless appellant, within 15
days of the notice, provided this court with proof of payment for the record.  See
Tex. R. App. P. 37.3(c). 
Appellant filed no reply. 




On
October 26, 2006, this court ordered appellant to file his brief on or before
November 27, 2006, or the appeal would be dismissed for want of prosecution. 
To date, no brief or motion for extension of time has been filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
December 14, 2006.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.